DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama U.S. Patent Application 20130100138 in view of KOKOJIMA U.S. Patent Application 20120019539.
Regarding claim 19, Moriyama discloses a system, comprising: 
a processor (processor) configured to: 
parse an outline to generate a mesh model of the outline by: 
determining for the outline one or more sets of lines that connect one side of the outline to its opposite side, wherein adjacent lines in a set of lines are adjacent and have the same order on opposite sides of the outline (paragraph [0035]: the judging unit 13 divides the four outline points corresponding to the two segmentation points thus selected (in this example, the outline points 162, 172, 163, and 173) into two pairs of outline points located on the same side with respect to the straight line connecting the two segmentation points (in this example, the outline point 162 is paired with the outline point 163, whereas the outline point 172 is paired with the outline point 173); see fig. 3, 162 connect to 172, 163 connect to 173, (162, 172) and (163, 173) are adjacent and have same order); 

Moriyama discloses all the features with respect to claim 19 as outlined above. However, Moriyama fails to disclose generating the mesh model of the outline by mapping lines comprising the sets of lines to polygons used to define the mesh model; and render the outline with a texture based on the generated mesh model. 
KOKOJIMA discloses generating the mesh model of the outline by mapping lines comprising the sets of lines to polygons used to define the mesh model; and render the outline with a texture based on the generated mesh model (paragraph [0033]: The polygon generation unit 13 generates a polygon mesh from the outline data (S403). By filling the polygon mesh, the polygon rendering unit 14 renders a character image (S404); paragraph [0027]: The texture generation unit 15 generates a bitmap image (texture) from the outline data acquired. The texture rendering unit 16 renders (draws) a character image by mapping the texture onto a quad polygon).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Claim 1 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 1.

Regarding claim 2, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein a line in a set of lines effectively represents thickness of a corresponding portion of the outline (Moriyama’s Fig. 3, 162→172, 163→173 represent thickness of curve outline). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 3, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein a line in a set of lines comprises a line that connects a prescribed center point of a center curve of the outline with points on both sides of the outline of which the prescribed center point represents a center (Moriyama’s Fig. 3, 162→172 connects center point P5 with points on both sides of the outline, 163→173 connects center point P6 with points on both sides of the outline). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 7, Moriyama as modified by KOKOJIMA discloses the method of claim 1, further comprising determining one or more center curves of the outline (Moriyama’s Fig. 3, P4 →P5 →P6 →P7 is the center curves of the outline). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 8, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein a line in a set of lines is perpendicular to a center curve of the outline (Moriyama’s 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 9, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein a line in a set of lines is not perpendicular to a center curve of the outline (Moriyama’s Fig. 3, 162→163 (L15) is not perpendicular to a center curve of the outline, 172→173 (L25) is not perpendicular to a center curve of the outline). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 10, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein lines in a set of lines do not intersect (Moriyama’s Fig. 3, 162→163 (L15) and 172→173 (L25) do not intersect). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 11, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein the texture comprises an image (KOKOJIMA’s paragraph [0027]: The texture generation unit 15 generates a bitmap image (texture) from the outline data acquired). 


Regarding claim 12, Moriyama as modified by KOKOJIMA discloses the method of claim 1, further comprising generating a texture mapping for the mesh model and the texture (KOKOJIMA’s paragraph [0027]: The texture generation unit 15 generates a bitmap image (texture) from the outline data acquired. The texture rendering unit 16 renders (draws) a character image by mapping the texture onto a quad polygon). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 15, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein the outline comprises one of a plurality of components that are separately parsed for mesh generation (Moriyama’s paragraph [0035]: With respect to the outline points calculated by the outline point calculating unit 12, the judging unit 13 judges which of the first and second approximation scheme is to be used for approximating a line segment (components) connecting each adjacent outline points). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 16, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein the outline comprises a closed shape or geometry (see KOKOJIMA’s fig. 6; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Regarding claim 17, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein the outline comprises an outline of a font letter (see KOKOJIMA’s fig. 6; Moriyama’s paragraph [0097]: A curve rendering device according to the present invention calculates outlines of text fonts and geometric figures). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moriyama’s to texture mapping mesh model as taught by KOKOJIMA, to quickly render the character image with the small memory-consumption.

Claim 20 recites the functions of the apparatus recited in claim 19 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the medium steps of claim 20.

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama U.S. Patent Application 20130100138 in view of KOKOJIMA U.S. Patent Application 20120019539, and further in view of Halstead U.S. Patent Application 20110254840.
Regarding claim 4, Moriyama as modified by KOKOJIMA discloses all the features with respect to claim 1 as outlined above. However, Moriyama as modified by KOKOJIMA fails to disclose a two-dimensional cross-section of a three-dimensional outline.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Moriyama and KOKOJIMA’s to generate cross-section as taught by Halstead, to generate high quality 3D models with different mesh and image sizes easily.

Regarding claim 5, Moriyama as modified by KOKOJIMA and Halstead discloses the method of claim 4, wherein the three-dimensional outline comprises a plurality of two-dimensional cross-sections which are individually parsed to generate corresponding mesh models that are combined to generate a mesh model of the three-dimensional outline (Halstead’s paragraph [0081]: step 116 creates cross-sections (X-Z plane maps) from 3D shape file… The cross section processing module 31 determines a series of cross sectional regions of the detailed 3D shape graph 23; paragraph [0082]: step 116 combines the template 17 generated cylinder mesh and the series of cross sectional regions).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Moriyama and KOKOJIMA’s to generate cross-section as taught by Halstead, to generate high quality 3D models with different mesh and image sizes easily.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama U.S. Patent Application 20130100138 in view of KOKOJIMA U.S. Patent Application 20120019539, and further in view of Teodorescu U.S. Patent Application 20120302941.
Regarding claim 6, Moriyama as modified by KOKOJIMA discloses all the features with respect to claim 1 as outlined above. However, Moriyama as modified by KOKOJIMA fails to disclose interpolating one or more lines in the sets of lines to fill gaps.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Moriyama and KOKOJIMA’s to interpolate points as taught by Teodorescu, to provide smooth outline.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama U.S. Patent Application 20130100138 in view of KOKOJIMA U.S. Patent Application 20120019539, and further in view of Peng U.S. Patent Application 20150130826.
Regarding claim 13, Moriyama as modified by KOKOJIMA discloses all the features with respect to claim 12 as outlined above. However, Moriyama as modified by KOKOJIMA fails to disclose mapping pixels of the texture to polygons comprising the mesh model. 
Peng discloses mapping pixels of the texture to polygons comprising the mesh model (paragraph [0003]: Texture mapping 101 generally entails imaging a textured signal onto a primitive's geometry, for example giving the appearance of pixel-level detail on more coarsely rendered polygon meshes that are manipulated on a vertex basis).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Moriyama and KOKOJIMA’s to texture mapping as taught by Peng, to perform texture mapping efficiently.

Regarding claim 14, Moriyama as modified by KOKOJIMA and Peng discloses the method of claim 12, wherein the texture mapping comprises a uv coordinates mapping (Peng’s paragraph [0003]: a texture is a digital image comprising an array of texels (texture elements), which may be individually addressed based on location within a two-dimensional ( u,v) coordinate space). 
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama U.S. Patent Application 20130100138 in view of KOKOJIMA U.S. Patent Application 20120019539, and further in view of Eugene U.S. Patent 8818773.
Regarding claim 18, Moriyama as modified by KOKOJIMA discloses the method of claim 1, wherein the outline comprises a font letter (Moriyama’s paragraph [0097]: A curve rendering device according to the present invention calculates outlines of text fonts and geometric figures). However, Moriyama as modified by KOKOJIMA fails to disclose the texture comprises sewn threads, and rendering the outline with the texture comprises generating a stitched or embroidered design. 
Eugene discloses the texture comprises sewn threads, and rendering the outline with the texture comprises generating a stitched or embroidered design (col. 6 line 48-52: FIG. 7A shows a collection of stitch images arranged in rows by stitch length and columns by source lighting angle. Indexing the images in this manner allows simple selection of appropriate stitch textures for use in texture mapping an embroidery design).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Moriyama and KOKOJIMA’s to use stitch texture as taught by Eugene, to automatically rendering a more realistic image of an embroidered design without the traditional rendering latency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616